DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-30 have been cancelled. Claims 32-50 have been added. Claims 31-50 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 was filed after the mailing date of the non-final rejection on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/10/2022 was filed after the mailing date of the non-final rejection on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/10/2022 was filed after the mailing date of the non-final rejection on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/09/2022 was filed after the mailing date of the non-final rejection on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/09/2022 was filed after the mailing date of the non-final rejection on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/14/2022 was filed after the mailing date of the non-final rejection on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/01/2022 was filed after the mailing date of the non-final rejection on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/06/2022 was filed after the mailing date of the non-final rejection on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/06/2022 was filed after the mailing date of the non-final rejection on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/12/2022 was filed after the mailing date of the non-final rejection on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 08/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,248,966, U.S. Patent No. 10,460,344, U.S. Patent No. 10,621,614, U.S. Patent No. 10,672,028, U.S. Patent No. 10,803,485, U.S. Patent No. 10,748,183, U.S. Patent No. 10,719,850, and U.S. Patent No. 11,037,194 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-34, 39, 41, 42, 44, and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “On The Benefits of Leaf Merging in Quad- Tree Motion Models” by De Forni et al. (Hereafter, “De Forni”) in view of Wang et al. (Hereafter, “Wang”) [US 2006/0153300 A1].
In regards to claims 31, 41 (encoding is the opposite of decoding), and 46 (non-transitory computer readable medium), De Forni discloses a decoder for decoding a data stream comprising an array of information samples ([Section 3.2, Para. 2] decoding macro-blocks incrementally in raster scan fashion with the video coder), the decoder comprising: an extractor configured for: for a current region of a plurality of regions ([Fig. 2 and Section 3.2] leaf block b), which are obtained by dividing an array of information samples ([Fig. 2] block is divided into leaf blocks of different sizes): extracting, from the data stream, a merge indicator ([Section 3.2] if the set of possible merge targets is zero, then there is nothing to do and if the set is more than 0, than a binary merge flag is coded), and determining a candidate region from a plurality of candidate regions for the current region ([Section 3.2] if the set of possible merge targets is more than zero, than the binary merge flag is coded and the motion information from the leaf to be merged with can possibly be used), wherein at least one of the plurality of candidate regions has a spatial relationship with the current region within the array of information samples [Fig. 1-2]; and a reconstructor configured for: processing the merge indicator to determine copying or computing a first coding parameter associated with the current region based on a second coding parameter associated with the candidate region ([Section 3.3] three possibilities for the merged motion vector: a) the original motion vector of the leaf being merge; b) the original motion vector of the leaf to which it is being merged; and c) an average of these two motion vectors, weighted according to the total area of blocks to which they are currently assigned), copying, if a determination is to copy, the first coding parameter ([Section 3.2, Para. 2] Skipping the coding of any motion vector which be inferred from a previously coded vector, based on the merge information. In each merged region, the motion vector which is actually coded is the one which appears first in the raster coding order, regardless of its size.) from the second coding parameter ([Section 3.3] the merged motion vector can be the original motion vector of the leaf to which it is being merged), and computing, if a determination is to compute, the first coding parameter based on ([Section 3.3] the motion vector can be an average of the original motion vector), and reconstructing the current region based on the first coding parameter ([Section 3.2, Para. 2] the motion vector coded is used for each leaf in the merged region).
Wang discloses a decoder for decoding a data stream comprising an array of information samples ([0062] a decoder 90 may use an entropy decoder 92 to decode video data 104), the decoder comprising: an extractor configured for: for a current region of a plurality of regions, which are obtained by dividing an array of information samples ([Fig. 2a-2d and 0058] the macroblock partition is inherited from the base layer): extracting, from the data stream, a merge indicator ([0055-0059] either an MR bit or an MI flag is encoded/decoded for the macroblocks in the layer), and determining a candidate region from a plurality of candidate regions for the current region, wherein at least one of the plurality of candidate regions has a spatial relationship with the current region within the array of information samples ([0058] the macroblock partitions of the enhancement layer are inherited from the base layer); and a reconstructor configured for: processing the merge indicator to determine copying or computing a first coding parameter associated with the current region based on a second coding parameter associated with the candidate region ([0055-0059] the mode is indicated as an MR bit (flag bit) or MI flag), copying, if a determination is to copy, the first coding parameter from the second coding parameter ([0056] When the MI flag is coded for a macroblock, it indicates that the mode decision of this macroblock can be derived from that of the corresponding macroblock in the base layer. If the resolution of the base layer is the same as that of the enhancement later, all the mode information can be used as is.), and computing, if a determination is to compute, the first coding parameter based on a prediction of the first coding parameter using the second coding parameter ([0058-0059] When the MR bit is coded, the best motion vectors are searched based on the current macroblock partition inherited from the base layer instead of directly using motion vectors from the base layer (as in MI mode).), and reconstructing the current region based on the first coding parameter ([Fig. 5, 0062, 0055-0059] motion prediction mechanisms from base layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of De Forni with the macroblock coding mode being set as mode inheritance or motion refinement by coding either an MI flag or an MR bit (flag bit) as taught by Wang in order to indicate the type of macroblock coding mode for the macroblock using different set flags [See Wang].

In regards to claims 32, 42 (encoding is the opposite of decoding), and 47 (non-transitory computer readable medium), the limitations of claims 31, 41, and 46 have been addressed. De Forni discloses wherein the extractor is configured for, for the current region, extracting a candidate identifier ([Section 3.2] the binary merge flag is set as 1 or 2 bits and sent), and the candidate region is determined in accordance with the candidate identifier ([Section 3.2] the binary merge flag identifies the specific merge target from Tb).

In regards to claims 33, the limitations of claim 32 has been addressed. De Forni discloses wherein the candidate identifier ([Section 3.2] the binary merge flag is set as 1 or 2 bits and sent) identifies the candidate region from a plurality of candidate regions ([Section 3.2] the binary merge flag identifies the specific merge target from Tb), and the extractor is configured for determining the plurality of candidate regions with respect to the current region ([Section 3.2] the binary merge flag identifies the specific merge target from Tb).

In regards to claims 34, the limitations of claim 33 have been addressed. De Forni discloses wherein the extractor is configured for determining the first coding parameter ([Section 3.2, Para. 2] skipping the coding of any motion vector which be inferred from a previously coded vector, based on the merge information) when the plurality of candidate regions have at least one identical coding parameter ([Section 2, Para. 4] each leaf has the same set of model parameters as the rest of the collection of merged leaves).

In regards to claims 39, 44 (encoding is the opposite of decoding), and 48 (non-transitory computer readable medium), the limitations of claims 31, 41, and 46 have been addressed. De Forni discloses wherein the first and second coding parameters are motion parameters ([Section 3.3] three possibilities for the merged motion vector: a) the original motion vector of the leaf being merge; b) the original motion vector of the leaf to which it is being merged; and c) an average of these two motion vectors, weighted according to the total area of blocks to which they are currently assigned).

Claims 35 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Forni in view of Wang in further view of Lee et al. (Hereafter, “Lee”) [US 2006/0233254 A1].
In regards to claims 35, the limitations of claim 33 have been addressed. De Forni discloses wherein the extractor is configured for extracting, from the data stream, the candidate identifier when the plurality of candidate regions ([Section 3.2] the binary merge flag identifies the specific merge target from Tb) 
Lee discloses wherein the extractor is configured for extracting, from the data stream, the candidate identifier when the plurality of candidate regions do not have an identical coding parameter ([0058 and Fig. 7] when the difference between motion vectors and adjacent regions are greater than a threshold, then the prediction residual flag is set to 1, which notifies a decoder that the base layer residual has been referred to in temporal inter prediction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of De Forni with the flag being set when the motion vectors pass a threshold as taught by Lee. The motivation behind this modification would have been to improve the adaptability of entropy coding and decoding [See Lee].

In regards to claims 45, the limitations of claim 41 have been addressed. De Forni fails to explicitly disclose wherein the data stream generator configured for determining a prediction residual of the first coding parameter based on the first coding parameter and the prediction of the first coding parameter, and encoding, into the data stream, the prediction residual.
Lee discloses wherein the data stream generator configured for determining a prediction residual of the first coding parameter ([0057] FIG. 3 illustrates an example of residual prediction in video coding. Residual prediction refers to prediction performed on residual data predicted using one selected among the prediction methods illustrated in FIG. 2.) based on the first coding parameter and the prediction of the first coding parameter, and encoding, into the data stream, the prediction residual ([0058] In order for a macroblock in an enhancement layer to implement temporal inter prediction, a base layer residual may be referred to. To notify a decoder that the base layer residual has been referred to in temporal inter prediction, a residual prediction flag (residual predication flag) is set to 1. If values of macroblocks in the base layer, (i.e. macroblocks containing residual data) are all set to zero, the number of non-zero pixels is smaller than a predetermined threshold or the CBP is zero or smaller than a predetermined threshold, it is not necessary to set a residual prediction flag value. This means that there is little motion as a result of temporal inter prediction on the base layer. That is, because there is no or insufficient reference data for the macroblock in an enhancement layer to refer to, the coding of the residual prediction flag is skipped, thereby saving the number of bits required for setting the residual prediction flag value. [0059] Residual prediction is meaningful in a case where motion vectors in an enhancement layer are similar to those in a base layer. Thus, obtaining a difference between motion vectors for the two layers may be a fundamental issue in predicting a value of a residual prediction flag. For brevity, determination information for predicting a value of a residual prediction flag will be hereinafter referred to as a "prediction determination flag". In the Joint Scalable Video Model (JSVM) 1, improved efficiency of entropy coding can be achieved by coding a difference between a residual prediction flag and a prediction determination flag, labeled PrdRpFlag, rather than by setting the residual prediction flag. Therefore, such a residual predication difference flag, labeled residual_predication_flag_diff, has been introduced to encode video information.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of De Forni with the residual prediction flag as taught by Lee. The motivation behind this modification would have been to improve the adaptability of entropy coding and decoding [See Lee].

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Forni in view of Wang in further view of Chen et al. (Hereafter, "Chen") [US 2010/0086032 A1].
In regards to claims 36, the limitations of claim 31 have been addressed. De Forni discloses further comprising a subdivider configured ([Fig. 2] the parent blocks are divided into leaf blocks) for: partitioning the array of information samples into a first set of regions in accordance with a maximum region size ([Section 3.1] the largest block size in H.264 is 16x16) [Fig. 2] into a set of sub-regions based on multi-tree subdivision information associated therewith ([Section 1] quad-tree segmentation).
Chen discloses further comprising a subdivider configured ([0061] a large macroblock may be partitioned into smaller partitions) for: partitioning the array of information samples into a first set of regions in accordance with a maximum region size extracted from the data stream ([Fig. 16] the coding unit 282 (64x64) is split into 4 blocks (284, 286, 288, 290) of the maximum size of the macroblock 32x32); and sub-partitioning at least a subset of the first set of regions into a set of sub-regions based on multi-tree subdivision information associated therewith ([Fig. 16] the tree structure is shown for the partitioning of the coding unit 282).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of De Forni with the teachings of Chen. The motivation behind this modification would have been to improve the encoding of the coding unit [See Chen].

Claims 37, 43, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Forni in view of Wang in further view of Yin et al. (Hereafter, “Yin”) [US 2010/0165077 A1].
In regards to claims 37, 43 (encoding is the opposite of decoding), and 49 (non-transitory computer readable medium), the limitations of claims 31, 41, and 46 have been addressed. De Forni fails to explicitly disclose wherein the array of information samples includes depth information.
Yin discloses wherein the array of information samples includes depth information ([0018] the enhancement layer can be a depth map or a disparity map).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of De Forni with the teachings of Yin. The motivation behind this modification would have been to improve coding efficiency and have reasonable coding complexity [See Yin].

Claims 38 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Forni in view of Wang in further view of Yin et al. (Hereafter, “Yin”) [US 2010/0165077 A1].
In regards to claims 38 and 50 (non-transitory computer readable medium), the limitations of claims 31 and 46 have been addressed. De Forni fails to explicitly disclose wherein the array of information samples is one of samples arrays related to different color components which form color planes of a picture.
Mokrushin discloses wherein the array of information samples is one of samples arrays related to different color components which form color planes of a picture ([0020] Encoded data constitute a full-color image presented as a number of color planes, each of which is encoded separately.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of De Forni with the encoding (opposite of decoding) of the color planes of the image separately as taught by Mokrushin. The motivation behind this modification would have been to improve the encoding and decoding quality [See Mokrushin].

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Forni in view of Wang in further view of Yie et al. (Hereafter, “Yie”) [US 2012/0300850 A1].
In regards to claims 40, the limitations of claim 39 have been addressed. De Forni fails to explicitly disclose wherein computing the first coding parameter is further based on a motion parameter difference value related to the first coding parameter.
Yie discloses wherein computing the first coding parameter is further based on a motion parameter difference value related to the first coding parameter ([0149] Referring to FIG. 12, one picture is hierarchically split to the leaf coding unit, and then the current block X is merged with blocks Ao and Bo previously encoded, so that the blocks Ao, Bo, and X are transmitted to the decoder while applied with the same motion parameter. Here, the motion parameter may include, e.g., a motion vector, a motion vector difference value, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of De Forni with the motion vector difference as the motion parameter as taught by Yie in order to increase encoding efficiency of high-resolution images having an HD or higher resolution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482